DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-26 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination an imaging device, comprising: a first vertical signal line and second vertical signal line different from the first vertical signal line, wherein the first pixel and the third pixel are coupled to the first vertical signal line, and the second pixel and the fourth are coupled to the second vertical signal line, wherein the plurality of comparators include a first comparator coupled to the first vertical signal line and the second vertical signal line via the switch circuitry.
Regarding claim 14, the prior arts of record fail to teach either singly or in combination a light detecting device, comprising: a first vertical signal line and a second vertical signal line different from the first vertical signal line; wherein the first pixel and the third pixel are coupled to the first vertical signal line, and the second pixel and the fourth pixel are coupled to the second vertical signal line, wherein the plurality of comparators include a first comparator coupled to the first vertical signal line and the second vertical signal line via the switch circuitry. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878  


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878